United States Court of Appeals
                     For the First Circuit

No. 07-1682

                       EFRAÍN MORÁN VEGA,

                      Plaintiff, Appellant,

     VIRGINIA POLO CUEVAS; CONJUGAL PARTNERSHIP MORÁN-POLO,

                           Plaintiffs,

                               v.

 VICTOR R. CRUZ BURGOS; JANE DOE 03CV1902-1; CONJUGAL PARTNERSHIP
    CRUZ-DOE; MYRNA CRESPO-SAAVEDRA; JOHN DOE 03CV1902, CONJUGAL
   PARTNERSHIP DOE-CRESPO; JOSÉ CORDERO-SERRANO, Director of the
  General Services of the Department of Human Resources; JANE DOE
  03CV1902-3; CONJUGAL PARTNERSHIP CORDERO-DOE; FAUSTINO ACEVEDO-
     CRUZ, Sub-Administrator of the Department of Labor for the
Commonwealth of Puerto Rico; JANE DOE 03CV1902-4; JOSÉ L. RIVERA;
  JANE DOE 03CV1902-5; CONJUGAL PARTNERSHIP RIVERA-DOE; WILFREDO
  RÍOS-SALDAÑA, Regional Director of the Department of Labor for
  the Commonwealth of Puerto Rico; JANE DOE 03CV1902-6; CONJUGAL
   PARTNERSHIP RÍOS-DOE; JESÚS ROHENA; MARÍA DEL CARMEN FUENTES;
                     ROMÁN M. VELASCO-GONZÁLEZ,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on August 6, 2008, is
corrected as follows:

     On page 3, line 14, add a period after "Fed".